Citation Nr: 1339827	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond June 11, 2007.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims folder.

By way of background, the Veteran's claim was initially remanded for further evidentiary development in September 2009, January 2011, and again in October 2011.  Because the benefit sought remains denied, the claim is now again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond June 11, 2007. 

The Veteran was discharged from active service in June 1997; therefore he had 10 years beyond the date of his discharge to utilize his Chapter 30 educational benefits.  However, he is seeking an extension of this delimiting date, as he reports that his psychiatric disorder precluded him from completing his education before the expiration of this date.

The Board has remanded the Veteran's claim three times: First, in 2009 to allow the RO to attempt to obtain the Veteran's reported VA and private treatment records; next, in January 2011, after determining that the RO had not fully complied with the Board's remand directives; and, most recently in October 2011 because the RO had still not fully complied with the Board's remand directives.  

Also in the October 2011 remand, the Board also directed the RO to obtain a VA medical opinion to determine whether the Veteran's psychiatric disorder did indeed preclude him from utilizing his educational benefits during the allotted timeframe.  

In July 2013, the RO issued the Veteran a rating decision and a supplemental statement of the case referencing a VA examination dated in May 2013.  However, this May 2013 VA examination is not associated with either the Veteran's physical or electronic claims files, including the Veterans Benefits Management System (VBMS).  Therefore, on remand, this examination must be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

Associate with the Veteran's physical or electronic claims file (either Virtual VA or VBMS) the May 2013 VA medical opinion referenced in the July 2013 supplemental statement of the case, and any other relevant records considered in the decision.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


